               Case 3:18-cr-00533-RS Document 193 Filed 08/26/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          Andrew.Dawson@usdoj.gov
 8
   Attorneys for the United States
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12
   UNITED STATES OF AMERICA,                   ) CASE NO: CR 18-533 RS
13                                             )
          Plaintiff,                           ) STIPULATION SETTING SCHEDULE AND
14                                             ) EXCLUDING TIME AND ORDER
      v.                                       )
15                                             )
   STEPHEN SILVERMAN,                          )
16                                             )
          Defendant.                           )
17                                             )
                                               )
18                                             )

19          On August 10, 2021, the parties appeared before this Court for trial setting. This Court accepted
20 the parties’ proposal that trial commence in this matter in June 2022, and the Court’s deputy clerk

21 informed the parties after the hearing that trial will begin June 13, 2022, with the pretrial conference set

22 for 10:00am on June 1, 2022. The Court further informed the parties that substantive motions shall be

23 heard April 19, 2022, with motions in limine to be heard at the pretrial conference. The parties submit

24 the below stipulation as to other pre-trial deadlines in order to ensure the smooth progression of trial

25 preparation.

26          The parties submit that the following dates be set in this matter:
27                  February 28, 2022:             Deadline to provide notice of expert witnesses under Rule
28                                                 16(a)(1)(G)

     STIPULATION SETTING SCHEDULE AND EXCLUDING TIME AND [PROPOSED] ORDER
     CR 18-533 RS
               Case 3:18-cr-00533-RS Document 193 Filed 08/26/21 Page 2 of 3




 1                  March 29, 2022:                Substantive Motions Deadline (including motions under

 2                                                 Daubert)

 3                  April 5, 2022:                 Deadline for substantive Opposition briefs

 4                  April 12, 2022:                Deadline for substantive Reply briefs

 5                  April 19, 2022:                Substantive Motions Hearing

 6                  May 1, 2022:                   Deadline for production of potential Giglio material for

 7                                                 government witnesses.

 8                  June 1, 2022, at 10:00am:      Pretrial Conference

 9                  June 13, 2022:                 Trial Begins

10          As discussed at the August 10 hearing, the parties also agree that time should be excluded

11 through the beginning of trial in this matter in light of the time necessary to prepare for trial. The parties

12 therefore agree that time should be excluded from August 10, 2021 through June 13, 2022, that such an

13 exclusion of time is appropriate for the effective preparation of counsel, and that the ends of justice

14 served by that exclusion outweigh the best interests of the public and the

15 defendant in a speedy trial. See 18 U.S.C. § 3161(b)(7(B)(iv).

16          IT IS SO STIPULATED.

17 DATED: August 26, 2021                                           /s/                  ___
                                                           ANDREW F. DAWSON
18                                                         Assistant United States Attorney

19
     DATED: August 26, 2021                                      /s/
20                                                         TIMOTHY A. SCOTT
                                                           Counsel for Defendant Silverman
21

22

23                                                     ORDER

24          Based upon the facts set forth in the parties’ stipulation and for good cause shown, the Court

25 adopts the schedule proposed in the parties’ stipulation. The Court further finds that failing to exclude

26 the time from August 10, 2021 through June 13, 2022 would unreasonably deny defense counsel and the

27 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

28 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

     STIPULATION SETTING SCHEDULE AND EXCLUDING TIME AND [PROPOSED] ORDER
     CR 18-533 RS
              Case 3:18-cr-00533-RS Document 193 Filed 08/26/21 Page 3 of 3




 1 such an exclusion of time under the Speedy Trial Act outweigh the best interests of the public and the

 2 defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED

 3 that the time from August 10, 2021 through June 13, 2022 shall be excluded from computation under the

 4 Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 5          IT IS SO ORDERED.

 6
           August 26, 2021
 7 DATED: ___________________                                          ___________________________
                                                               HON. RICHARD SEEBORG
 8                                                             UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION SETTING SCHEDULE AND EXCLUDING TIME AND [PROPOSED] ORDER
     CR 18-533 RS
